Citation Nr: 0839130	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a surgical scar in the left shoulder region.

2.  Entitlement to an extraschedular rating for residuals of 
a left (minor) shoulder dislocation, status-post Bankart 
repair (other than a surgical scar), currently evaluated at 
30 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to March 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
originally from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran had filed a claim for 
service connection for a left shoulder disability in April 
1999.  In May 1999, the RO granted service connection for 
"status post Bankart repair and left shoulder instability 
with residual scar" with an evaluation of 10 percent 
disabling, effective March 21, 1999.  The veteran received a 
notice of this decision in May 1999.

In May 2001 the veteran submitted a claim for an increased 
rating for his left shoulder disability, along with a claim 
for a temporary total rating under the provisions of 38 
C.F.R. § 4.29.  In March 2002, the RO rendered a decision at 
issue in this appeal, granting an increased disability rating 
for the left shoulder to 20 percent, effective March 22, 2001 
to May 15, 2001, and a temporary total disability rating from 
May 16, 2001, the date of the surgery, to August 31, 2001, 
based on the hospitalization (38 C.F.R. § 4.29) and 
subsequent convalescence (38 C.F.R. § 4.30).  The RO rated 
the veteran's shoulder disability at 10 percent from 
September 1, 2001, and deferred a decision regarding the post 
surgical evaluation of the left shoulder pending a VA 
examination.  The veteran received a notice of this decision 
in March 2002.

A July 2002 RO decision addressed the deferred issue 
regarding the post-surgery evaluation, and it continued the 
10 percent rating from September 1, 2001.  The RO noted that 
because the veteran had failed to appear at a scheduled May 
2002 VA examination, evidence expected from this exam, which 
could have been material to the outcome, could not be 
considered.  The RO sent a notice of this decision in July 
2002.

In March 2003, the veteran submitted a timely Notice of 
Disagreement (NOD) with the March 2002 RO decision, objecting 
to the evaluation of his shoulder disability with residual 
scar and the duration of the temporary total disability 
rating due to convalescence as a result of surgical 
treatment.  He also elected to participate in the Post- 
Decision Review Process with respect to this RO decision, and 
in September 2003, the RO mailed him a Statement of the Case 
(SOC), which noted that the RO would reconsider the rating 
"based on an 'at once' VA examination."

On November 26, 2003, the RO received the veteran's 
substantive appeal, which, pursuant to 38 C.F.R. §§ 20.302(b) 
and 20.305, was timely. 38 C.F.R. § 20.302(b) governs the 
time period within which a veteran must file a substantive 
appeal, and requires such appeals to be "filed within 60 days 
from the date that the agency of original jurisdiction mails 
the [SOC] to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later."  In the instant case, the veteran received notice of 
the RO decision on appeal in March 2002, but filed his 
substantive appeal in November 2003, which falls well outside 
the one-year time period set forth in § 20.302(b).  
Alternatively, pursuant to the 60-day rule embodied in § 
20.302(b), the RO sent an SOC, dated September 23, 2003, and 
it received the veteran's substantive appeal on November 26, 
2003.  While this would appear to bring the veteran's appeal 
outside of the 60-day limit, the veteran's substantive appeal 
contains no stamp of postmark indicating when he mailed the 
correspondence, but rather, only contains a stamp of receipt 
at the RO.  In such a circumstance, 38 C.F.R. § 20.305(a) 
provides that "[w]hen these Rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed. In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans 
Affairs.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded." 38 C.F.R. § 
20.305(a).  An examination of a November 2003 calendar 
reveals that the fifth day prior to the November 26, 2003 
stamp of receipt at the RO, excluding weekends, falls on 
November 19, 2003.  The veteran thus filed his substantive 
appeal within 60 days of the SOC, and therefore, his appeal 
is timely.

On January 22, 2004 the veteran underwent a VA examination, 
and in February 2004, the RO issued another decision, which 
granted an increased evaluation to 20 percent for residuals, 
left (minor) shoulder dislocation, status post-Bankart 
repair, with scar, effective the date of the exam, and denied 
the extension of temporary total disability evaluation due to 
convalescence beyond September 1, 2001.  The veteran received 
a Supplemental Statement of the Case (SSOC) in February 2004. 
In March 2004, the veteran received notice of this decision.

In a June 2006 decision, the Board made the following 
determinations: (1) the  scheduler criteria for a rating of 
30 percent, but no more than 30 percent, for post-operative 
residuals of recurrent dislocation of the left (minor) 
shoulder, from January 22, 2004, were met; (2) the scheduler 
criteria for a rating in excess of 10 percent for post-
operative residuals of recurrent dislocation of the left 
shoulder, from September 1, 2001 to January 21, 2004, were 
not met; (3) the scheduler criteria for a 30 percent for 
post-operative residuals of recurrent dislocation of the left 
shoulder, from March 22, 2001 to May 15, 2001, but no more 
than 30 percent, were met; and (4) the criteria for an 
extension of a temporary total disability rating for post-
operative residuals of recurrent dislocation of the left 
shoulder beyond August 31, 2001 based upon convalescence 
(38 C.F.R. § 4.30) were not met.   

In view of the foregoing, the only issues that remain on 
appeal are whether an extraschedular rating is warranted for 
the veteran's service-connected post-operative residuals of a 
left shoulder injury (other than a surgical scar) under the 
provisions of 38 C.F.R. § 3.321(b)(1); and entitlement to a 
separate compensable rating for the veteran's service-
connected surgical scar in the left shoulder region.  The 
Board remanded these matters to the RO for additional 
development.  

In October 2006, the RO issued a rating decision, 
implementing the Board's decision, to include assigning 
scheduler ratings of 30 percent and 10 percent for the 
veteran's residuals of a left shoulder dislocation, status 
post-Bankart repair and surgical scar, respectively, 
effective January 22, 2004.  Pursuant to the Board's June 
2006 remand order, the Director of the Compensation and 
Benefits Service determined in October 2007 that an 
extraschedular evaluation was not warranted for the veteran's 
left shoulder disability.  In June 2008, the RO issued an 
SSOC, reflecting the denial for an extraschedular rating for 
the veteran's left shoulder disorder.  
In a July 2007 rating decision, the RO granted service 
connection for the residual scar from the veteran's left 
shoulder Bankart repair surgery.  The RO evaluated the scar 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 7804.

As such, the Board finds that the AMC complied with the June 
2006 Remand directive.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  As 
such, the Board will proceed with its review of the instant 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected surgical scar in the left 
shoulder region is superficial in nature but painful upon 
examination; service-connected scars in the left shoulder 
area are not widely separated and no scar exceeds 6 square 
inches in size; there is no evidence of underlying tissue 
loss or functional limitation that is not already compensated 
by the 30 percent rating for his residuals of a left minor 
shoulder dislocation, status-post Bankart repair.

2.  The veteran's residuals of a left minor shoulder 
dislocation, status-post Bankart repair, have not been shown 
to result in marked industrial impairment or necessitate 
frequent hospitalizations to such a degree that the ratings 
that have been assigned are inadequate.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial or staged rating in 
excess of 10 percent for a residual scar from left shoulder 
Bankart repair have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7804, 7805 
(2008).

2.  The criteria for an extraschedular rating for residuals 
of a left (minor) shoulder dislocation, status-post Bankart 
repair (other than a surgical scar) have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the October 2006 letter sent to the veteran by 
the RO adequately apprised him of the most of the information 
and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

Regarding the veteran's claim for an initial rating in excess 
of 10 percent for his surgical scar in the left shoulder 
region, the Board is cognizant of Vazquez-Flores, supra.  
However, since this claim is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when VA has granted a 
service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra , at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

With respect to the other issue that remains on appeal, 
entitlement to an extraschedular rating for a left shoulder 
disability (other than a surgical scar), the Board finds that 
October 2006 and November 2007 notice letters provided the 
veteran with the information and evidence needed to 
substantiate this claim.  The October 2006 letter also 
informed the veteran about the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.  The RO readjudicated these issues 
after the VCAA notice was sent.  See June 2008 supplemental 
statement of the case and Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect). 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.
b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran has been afforded a VA 
examination and the question of whether an extraschedular 
rating is warranted for the veteran's left shoulder 
disability has been considered by the Director of VA 
Compensation and Benefits Service pursuant to the Board's 
June 2006 remand.  Based on a review of the record, the Board 
finds that there is sufficient competent evidence to make a 
decision on the claims that remain on appeal.  Therefore, 
there is no duty to provide another examination or medical 
opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Evidence; Law and Regulations; Analysis.

A.  Factual Evidence.  A March 2001 VA medical record 
indicated that the veteran reported experiencing recurrent 
dislocations of his left shoulder, up to two to three 
dislocations per day at the time.  The examiner noted that 
the veteran had surgeries on the left shoulder previously in 
1997 and 1998.  Upon physical examination, the examiner noted 
a well-healed incision over the anterior aspect of the left 
arm vertically in the axiliary fold with no tenderness about 
the region.

May 2001 VA medical records indicated that the veteran had a 
third surgery on his left shoulder.  A post-surgery VA 
medical report, dated June 2001, stated that the veteran was 
in no acute distress upon examination and that the shoulder 
incision had healed well, displaying no indications of 
erythema.  A September 2001 VA medical record indicated that 
he had an area of numbness near the incision site at the 
anterior aspect of the left shoulder, which had been present 
since the initial surgeries, and that the incision site 
appeared well-healed.

In a January 2004 VA examination report, the veteran was 
diagnosed with recurrent dislocations of the shoulder, status 
post three Bankart surgeries.  The examiner noted the 
presence of "a 5 inch medial scar which ha[d] been used three 
times, the scar [wa]s very broad based and [the veteran had] 
also lost the pectoralis muscle in the shoulder and chest 
area because of the surgeries.  He also ha[d] sensory loss 
from the joint space of the shoulder and the scar down to the 
cubital fossa he ha[d] decreased sensation on examination."  
The veteran reportedly indicated that he worked as an auto 
mechanic.  He said that he experienced great difficulty with 
performing his work because he could not lift heavy parts or 
lift even light items above shoulder-level, because his 
shoulder might dislocate.  He stated that his colleagues had 
to help him especially with lifting and putting engines and 
heavy parts into their respective areas in the automobiles.  

VA medical records from August 2006 through October 2006 
contain no record of treatment for a shoulder disorder or 
notations regarding the veteran's scar on the left shoulder.  

In October 2006, the RO issued a notice to the veteran, 
asking him to provide evidence in support of extraschedular 
consideration, including statements from his employers 
(former or current) or coworkers who could attest to his 
difficulties on the job as a result of his service-connected 
shoulder disability.  

A July 2007 VA medical examination noted that the veteran 
still experienced a left shoulder disorder, evidenced by 
weakness, stiffness, and lack of endurance in the shoulder; 
and dislocations of the shoulder.  He reported that he did 
not have any swelling, heat, redness, giving way, locking or 
fatigability; and that he experienced localized pain in the 
shoulder that could best be described as sharp and aching in 
nature.  When asked what the pain rated on a scale of one to 
ten, he answered that it was a ten.  The pain could be 
elicited by physical activity and dislocation.  The veteran 
indicated that he could function after the onset of pain with 
medication; and that the disorder did not cause 
incapacitation.  From the history as related by the veteran, 
the examiner stated that his functional impairment would 
include either the inability to complete or the need for help 
to complete many jobs.

Describing the veteran's scar, the examiner noted that it was 
present at the left anterior shoulder, measuring 
approximately 12 cm by 0.8 cm with tenderness, disfigurement 
and hyperpigmentation of less than six square inches.  He 
also noted no ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, or abnormal texture.  

Upon examination, range of motion of the left shoulder was as 
follows: flexion to 180 degrees; abduction to 125 degrees 
with pain starting at 90 degrees; external and internal 
rotation to 90 degrees.  X-rays of the left shoulder were 
within normal limits.  The examiner noted that the veteran's 
daily activities were moderately affected by his shoulder 
condition. 

An October 2007 opinion of the Director of the Compensation 
and Benefits Service evaluated the veteran's entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
In this opinion, the director determined that the veteran was 
not qualified for an extraschedular evaluation after 
reviewing the veteran's claims folder, including the 
pertinent VA medical records.  Specifically, the examiner 
noted that the claims folder did not contain a work history 
or a record of time the veteran lost from work due to the 
service-connected shoulder disorder.  Considering the lack of 
information regarding the shoulder disorder's actual impact 
on the veteran's work, the examiner found that entitlement to 
an extraschedular evaluation was not in order.

A November 2007 notice from the RO asked the veteran to 
provide his work history and/or a record of time lost from 
work due to his service-connected disorders.  The record does 
not contain any indication that the veteran responded to this 
notice.  

B.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based. 38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under the rating criteria for scars, effective prior to 
August 30, 2002, superficial and poorly nourished scars with 
repeated ulceration, warranted a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that were tender and painful on objective 
demonstration, a 10 percent evaluation was warranted under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Other scars were rated 
on limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805.

Under the current criteria, Diagnostic Code 7801 provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

The Diagnostic Codes, found at 38 C.F.R § 4.118, provide as 
follows: For a scar, other than on the head, face and neck, 
which is superficial and does not cause a limitation of 
motion, a veteran will receive a maximum 10 percent 
evaluation if it covers an area of 144 square inches or 
greater under Diagnostic Code 7802. Pursuant to Diagnostic 
Code 7804, a veteran will garner a maximum 10 percent rating 
for a superficial scar that is painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R § 
4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1) 
(2008).  Under Diagnostic Code 7805, other scars should be 
rated on limitation of function of the affected part.  38 
C.F.R § 4.118, Diagnostic Code 7805 (2008).

In view of the Board's June 2006 decision, the only issues 
that remain on appeal are 
(a) Whether an extraschedular rating is warranted for the 
veteran's service-connected post-operative residuals of the 
left shoulder (other than a surgical scar) under the 
provisions of 38 C.F.R. § 3.321(b)(1); and (b) entitlement to 
a separate compensable rating for the veteran's service-
connected surgical scar in the left shoulder region.  With 
respect to the latter issue, when the veteran has challenged 
the initial disability rating by seeking appellate review, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).    Additionally, "[w]hen after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7 (2005).

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1) (2008).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

c.  Analysis.  Having reviewed the record, the Board finds 
that an initial or staged rating in excess of 10 percent for 
a surgical scar in the left shoulder region is not warranted.  
The Board also finds that the evidence does not indicate that 
the veteran's service-connected left shoulder disability 
(other than a surgical scar) meets the criteria for an 
extraschedular rating at any point during the periods of time 
in question. 

Turning first to the surgical scar, the objective medical 
evidence, specifically the July 2007 VA examination, 
indicated that the scar was tender upon objective examination 
but superficial in nature with no indication of underlying 
tissue loss.  There is no indication that the service-
connected scars in the left shoulder area are not widely 
separated and no scar exceeds 6 square inches in size.  There 
is no evidence of underlying tissue loss or functional 
limitation that is not already compensated by the 30 percent 
rating for the veteran's residuals of a left minor shoulder 
dislocation, status-post Bankart repair.

The current 10 percent rating, the maximum rating allowable 
under 38 C.F.R. § 4.71a, Diagnostic Code 7804, is consistent 
with such findings.  As there are no other complications or 
functional limitation apparent and given the size and nature 
of the surgical scar that has been reported upon examination, 
a rating in excess of 10 percent, under either the former or 
the current criteria for rating scars, is not warranted.  The 
Board is cognizant of Diagnostic Code 7805 (scars rated on 
limitation of function of the affected part) but the current 
30 percent rating for the veteran's left shoulder disability 
takes into account all functional limitation shown, to 
include limitation of motion.  See 38 C.F.R. § 4.71a,, 
Diagnostic Codes 5200-5203.

With respect to the remaining issue on appeal, 38 C.F.R. § 
3.321(b)(1) governs extraschedular ratings.  The evidence 
contains no indication that the veteran's postoperative left 
shoulder disability or surgical scar in the same region has 
resulted in marked interference with employment or frequent 
periods of hospitalization.  The Board notes that, in his 
October 2007 opinion, the Director of the Compensation and 
Benefits Service determined that an extraschedular evaluation 
would not be appropriate for the left shoulder disability.  
As noted in that opinion, the veteran had not submitted 
corroborating evidence indicating the degree of actual 
functional impairment experienced at work or records 
regarding the work time lost due to the disorder.  The Board 
notes that RO issued notices to the veteran in October 2006 
and November 2007, respectively, advising the veteran of the 
evidence needed to support an extraschedular rating.  The 
veteran has not submitted such evidence.  It is pertinent to 
note that the ratings for the veteran's residuals of a left 
shoulder dislocation, status-post Bankart repair (other that 
a surgical scar) and the surgical scar take into account 
significant industrial impairment.  As such, the Board finds 
that the evidence of record does not present such " 
exceptional or unusual disability picture[s] as to render 
impractical the application of the regular rating schedule 
standards."  Id.  Thus, the criteria for the assignment of 
extraschedular rating for a left shoulder disability pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Also, a referral for consideration of an 
extraschedular rating for a surgical scar in the left 
shoulder region is not warranted. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Under such circumstance, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); see also, e.g.,  Ortiz v. Principi, 274 F.3d 1361, 
1364- 65 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for a residual scar from left shoulder Bankart repair 
is denied.  

Entitlement to an extraschedular rating for residuals of a 
left minor shoulder dislocation, status-post Bankart repair 
(other that a surgical scar) (currently rated 30 percent) or 
a surgical scar in the left shoulder region (rated 10 
percent) is denied.



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs


